DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horiuchi (US 2009/0014545 A1).
With respect to claim 1 Horiuchi discloses a fan system for a space associated with a conditioner [reference character T3 in Fig. 1 and paragraph 0023] for conditioning air in the space, comprising:
a sensor [reference characters D1, D2, or D3 in Fig. 1 and paragraph 0024] for measuring a temperature in the space;
a controller [reference character C in Fig. 3] for controlling the conditioner based on the temperature sensed by the sensor [see paragraph 00261]; and
a fan [reference characters C2 and T2 in Fig. 1], separate from the conditioner, said fan adapted for circulating air within the space based on the temperature sensed by the sensor [see paragraph 00262].
With respect to claim 2 Horiuchi discloses that the controller comprises a thermostat, and the sensor is connected to the thermostat. Specifically, Horiuchi monitors temperatures in the room through temperature sensors [D1, D2, and D3 in Fig. 1 and paragraph 0030] that are connected to the controller [see paragraph 0026], the controller establishes a predetermined temperature at which the internal environment is felt cool [see paragraph 0028] and “[i]f the internal environment is not cool, the program proceeds to steps S23, S24 and S25 to turn the ceiling fan T2, thereby generating an upward air current, open the top light T1 for ventilation with the ceiling fan T2, and activate the air-conditioner T3 for cooling” [paragraph 0030]. Therefore, because the controller “…monitors temperature…and switches a heating or cooling system on and off at set temperatures”3 it is fairly interpreted as comprising a thermostat.
With respect to claim 3 Horiuchi discloses that the fan is adapted for being mounted to a ceiling in the space [see Fig. 1].
	With respect to claim 4 Horiuchi discloses that the sensor is connected to the fan [see Fig. 3, the fan controller “C2” is connected to the temperature sensor through the controller C]. Note that at a minimum the sensor, controller, and fan share a data connection, at maximum they share a wired physical connection [see paragraph 0026] regardless they are connected.

Allowable Subject Matter

Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Appellant’s arguments, see pp. 4-5 of the Brief, filed 07/18/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Horiuchi (US 2009/0014545 A1), see rejection above.
Appellant’s arguments filed 07/18/2022 have been fully considered but they are not persuasive. On pp. 5-6 of the response the appellant argues that Horiuchi does not disclose that the sensor is connected to the fan. The examiner respectfully disagrees. Paragraph 0026 of Horiuchi discloses that “signals from the temperature sensors D1, D2 and D3 are transmitted through wires or by radio to the controller C, which performs calculation based on these signals and outputs control signals to the control units C1, C2 and C3 to activate the top light T1, ceiling fan T2 and air-conditioner T3, thereby keeping the temperature in the room to an optimum level” [paragraph 0026], therefore at a minimum the sensor, controller, and fan share a data connection, at maximum they share a wired physical connection [see paragraph 0026]; regardless, they are connected.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/                Primary Examiner, Art Unit 3762                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 “signals from the temperature sensors D1, D2 and D3 are transmitted through wires or by radio to the controller C, which performs calculation based on these signals and outputs control signals to the control units C1, C2 and C3 to activate the top light T1, ceiling fan T2 and air-conditioner T3, thereby keeping the temperature in the room to an optimum level” [paragraph 0026].
        2 See footnote 1.
        3 Atkins, Tony, and Marcel Escudier. "thermostat." A Dictionary of Mechanical Engineering. : Oxford University Press, . Oxford Reference. Date Accessed 4 Nov. 2022.